Filed with the Securities and Exchange Commission on January 4, 2008 1933 Act Registration File No. 333-17391 1940 Act File No. 811-07959 SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. ¨ Post-Effective Amendment No. 260 x and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 262 x (Check appropriate box or boxes.) ADVISORS SERIES TRUST (Exact Name of Registrant as Specified in Charter) 615 East Michigan Street Milwaukee, Wisconsin53202 (Address of Principal Executive Offices) (Zip Code) (Registrant’s Telephone Numbers, Including Area Code) (414) 765-5340 Eric M. Banhazl Advisors Series Trust 615 East Michigan Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Copies to: Julie Allecta, Esq. Paul, Hastings, Janofsky & Walker LLP 55 Second Street, 24th Floor San Francisco, California 94105 As soon as practical after the effective date of this Registration Statement Approximate Date of Proposed Public Offering It is proposed that this filing will become effective ý immediately upon filing pursuant to paragraph (b) ¨ on pursuant to paragraph (b) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on pursuant to paragraph (a)(1) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ on pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box ¨ this post-effective amendment designates a new effective date for a previously filed post-effective amendment. The sole purpose for this filing is to submit exhibits on Part C.This Post-Effective Amendment incorporates by reference Parts A and B of Post-Effective Amendment No. 246, filed on June 28, 2007. PART C (Huber Funds) OTHER INFORMATION Item 23.Exhibits (a) Agreement and Declaration of Trust dated October 3, 1996, was previously filed with the Registration Statement on FormN-1A (File No. 333-17391) on December 6, 1996, and is incorporated herein by reference. (b) Amended and Restated Bylaws dated June 27, 2002, was previously filed with the Registration Statement on FormN-1A (File No. 333-17391) on January 28, 2003, and is incorporated herein by reference. (c) Instruments Defining Rights of Security Holders is incorporated by reference to Registrant’s Declaration of Trust and Bylaws. (d) Investment Advisory Agreement was previously filed with Registrant’s Post-Effective Amendment No. 246 to the Registration Statement on Form N-1A (File No. 333-17391) on June28, 2007, and is incorporated herein by reference. (e) Distribution Agreement was previously filed with Registrant’s Post-Effective Amendment No. 246 to the Registration Statement on Form N-1A (File No. 333-17391) on June 28, 2007, and is incorporated herein by reference. (f) Bonus or Profit Sharing Contracts is not applicable. (g) Custody Agreement was previously filed with the Registration Statement on Form N-1A (File No. 333-17391) on June 28, 2006, and is incorporated herein by reference. (1) Amendment to Custody Agreement was previously filed with Registrant’s Post-Effective Amendment No. 246 to the Registration Statement on Form N-1A (File No. 333-17391) on June 28, 2007, and is incorporated herein by reference. (h) Other Material Contracts (i) Fund Administration Servicing Agreement was previously filed with the Registration Statement on FormN-1A (File No. 333-17391) on June 28, 2006, and is incorporated herein by reference. (1) Amendment to Fund Administration Servicing Agreement was previously filed with Registrant’s Post-Effective Amendment No. 246 to the Registration Statement on Form N-1A (File No. 333-17391) on June 28, 2007, and is incorporated herein by reference. (ii) Transfer Agent Servicing Agreement was previously filed with the Registration Statement on FormN-1A (File No. 333-17391) on June 28, 2006, and is incorporated herein by reference. (1) Amendment to Transfer Agent Servicing Agreement was previously filed with Registrant’s Post-Effective Amendment No. 246 to the Registration Statement on Form N-1A (File No. 333-17391) on June 28, 2007, and is incorporated herein by reference. (iii) Fund Accounting Servicing Agreement was previously filed with the Registration Statement on FormN-1A (File No. 333-17391) on June 28, 2006, and is incorporated herein by reference. C-1 (1) Amendment to Fund Accounting Servicing Agreement was previously filed with Registrant’s Post-Effective Amendment No. 246 to the Registration Statement on Form N-1A (File No. 333-17391) on June 28, 2007, and is incorporated herein by reference. (iv) Operating Expenses Limitation Agreement was previously filed with Registrant’s Post-Effective Amendment No. 246 to the Registration Statement on Form N-1A (File No. 333-17391) on June 28, 2007, and is incorporated herein by reference. (v) Power of Attorney was previously filed with the Registration Statement on FormN-1A (File No. 333-17391) on July 29, 2004, and is incorporated herein by reference. (i) Opinion of Counsel was previously filed with Registrant’s Post-Effective Amendment No. 246 to the Registration Statement on Form N-1A (File No. 333-17391) on June 28, 2007, and is incorporated herein by reference. (j) Consent of Independent Registered Public Accounting Firm is not applicable. (k) Omitted Financial Statements is not applicable. (l) Agreement Relating to Initial Capital is not applicable. (m) Rule 12b-1 Plan was previously filed with Registrant’s Post-Effective Amendment No. 246 to the Registration Statement on Form N-1A (File No. 333-17391) on June 28, 2007, and is incorporated herein by reference. (n) Rule 18f-3 Plan is not applicable. (o) Reserved. (p) Codes of Ethics (i) Code of Ethics for the Registrant was previously filed with Registrant’s Post-Effective Amendment No.173 to its Registration Statement on Form N-1A (File No. 333-17391) with the SEC on January 28, 2005, and is incorporated herein by reference. (ii) Code of Ethics for the Adviser is filed herewith. Item 24.Persons Controlled by or Under Common Control with Registrant No person is directly or indirectly controlled by or under common control with the Registrant. Item 25.Indemnification Reference is made to Article VII of the Registrant’s Declaration of Trust, Article VI of Registrant’s Bylaws and Paragraph 6 of the Distribution Agreement. Pursuant to Rule 484 under the Securities Act of 1933, as amended, the Registrant furnishes the following undertaking:“Insofar as indemnification for liability arising under the Securities Act of 1933 (the “Act”) may be permitted to trustees, officers and controlling persons of the Registrant pursuant to the foregoing provisions, or otherwise, the Registrant has been advised that, in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Act and is, therefore, unenforceable.In the event that a claim for indemnification against such liabilities (other than the payment by the Registrant of expenses incurred or paid by a trustee, officer or controlling person of the Registrant in the successful defense of any action, suit or proceeding) is asserted by such trustee, officer or controlling person in connection with the securities being registered, the Registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Act and will be governed by the final adjudication of such issue.” C-2 Item 26.Business and Other Connections of the Investment Advisor With respect to the Advisor, the response to this Item will be incorporated by reference to the Advisor’s Uniform Application for Investment Adviser Registration (Form ADV) on file with the Securities and Exchange Commission (“SEC”), dated July 2, 2007.The Advisor’s Form ADV may be obtained, free of charge, at the SEC's website at www.adviserinfo.sec.gov. Item 27.Principal Underwriter. (a) Quasar Distributors, LLC, the Registrant’s principal underwriter, acts as principal underwriter for the following investment companies: Advisors Series Trust The Jensen Portfolio, Inc. AIP Alternative Strategies Funds Julius Baer Investment Funds Allied Asset Advisors Funds The Kensington Funds Alpine Equity Trust Kiewit Investment Fund L.P. Alpine Income Trust Kirr, Marbach Partners Funds, Inc. Alpine Series Trust LKCM Funds Brandes Investment Trust Masters’ Select Funds Brandywine Blue Fund, Inc. Matrix Advisors Value Fund, Inc. Brazos Mutual Funds MDT Funds Bridges Investment Fund, Inc. Monetta Fund, Inc. Buffalo Funds Monetta Trust Buffalo Balanced Fund, Inc. The MP 63 Fund, Inc. Buffalo High Yield Fund, Inc. MUTUALS.com Buffalo Large Cap Fund, Inc. Nicholas Equity Income Fund, Inc. Buffalo Small Cap Fund, Inc. Nicholas Family of Funds, Inc. Buffalo USA Global Fund, Inc. Nicholas Fund, Inc. Country Mutual Funds Trust Nicholas High Income Fund, Inc. Cullen Funds Trust Nicholas II, Inc. Everest Funds Nicholas Limited Edition, Inc. FFTW Funds, Inc. Nicholas Money Market Fund, Inc. First American Funds, Inc. Permanent Portfolio Funds First American Investment Funds, Inc. Perritt Funds, Inc. First American Strategy Funds, Inc. Perritt MicroCap Opportunities Fund, Inc. Fort Pitt Capital Funds PRIMECAP Odyssey Funds The Glenmede Fund, Inc. Professionally Managed Portfolios The Glenmede Portfolios Prudent Bear Funds, Inc. Greenspring Fund The Purisima Funds Guinness Atkinson Funds Rainier Investment Management Mutual Funds Harding, Loevner Funds, Inc. Rockland Trust The Hennessy Funds, Inc. Summit Mutual Funds, Inc. Hennessy Mutual Funds, Inc. Thompson Plumb Funds, Inc. Hotchkis and Wiley Funds TIFF Investment Program, Inc. Intrepid Capital Management Funds Trust Trust For Professional Managers Jacob Internet Fund Inc. Wexford Trust (b) To the best of Registrant’s knowledge, the directors and executive officers of Quasar Distributors, LLC are as follows: Name and Principal Business Address Position and Offices with Quasar Distributors, LLC Positions and Offices with Registrant James R. Schoenike President, Board Member None C-3 Name and Principal Business Address Position and Offices with Quasar Distributors, LLC Positions and Offices with Registrant Andrew Strnad Secretary None Joe Redwine Board Member Chairman Bob Kern Board Member None Eric W. Falkeis Board Member None Teresa Cowan Assistant Secretary None The address of each of the foregoing is 615 East Michigan Street, Milwaukee, Wisconsin, 53202. (c)Not applicable. Item 28.Location of Accounts and Records The books and records required to be maintained by Section 31(a) of the Investment Company Act of 1940 are maintained at the following locations: Records Relating to: Are located at: Registrant’s Fund Administrator, Fund Accountant and Transfer Agent U.S. Bancorp Fund Services, LLC 615 East Michigan Street, 3rd Floor Milwaukee, Wisconsin53202 Registrant’s Custodian U.S. Bank, National Association 1555 North River Center Drive, Suite 302 Milwaukee, Wisconsin 53212 Registrant’s Investment Advisor Huber Capital Management, LLC 10940 Wilshire Boulevard, Suite 925 Los Angeles, California 90024-3915 Registrant’s Distributor Quasar Distributors, LLC 615 East Michigan Street, 4th Floor Milwaukee, Wisconsin 53202 Item 29.Management Services Not Discussed in Parts A and B Not Applicable. Item 30.Undertakings Not Applicable. C-4 SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that this Registration Statement meets all the requirements for effectiveness under Rule 485(b) of the Securities Act of 1933 and has duly caused this Registration Statement on Form N-1A of Advisors Series Trust to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Milwaukee and State of Wisconsin, on the 3rd day of January 2008. ADVISORS SERIES TRUST By: /s/Douglas G. Hess* Douglas G. Hess President Pursuant to the requirements of the Securities Act of 1933, this registration statement on Form N-1A of Advisors Series Trust has been signed below by the following persons in the capacities and on January 3, 2008. Signature Title Walter E. Auch* Trustee Walter E. Auch James Clayburn LaForce* Trustee James Clayburn LaForce Donald E. O’Connor* Trustee Donald E. O’Connor George J. Rebhan* Trustee George J. Rebhan George T. Wofford III* Trustee George T. Wofford III /s/Cheryl L. King Treasurer and Principal Financial and Accounting Officer Cheryl L. King * /s/ Douglas G. Hess Douglas G. Hess Attorney-in-Fact pursuant to Power of Attorney. C-5 EXHIBIT INDEX Exhibit Exhibit No. Code of Ethics for the Adviser (revised) EX.99.p.ii. C-6
